   Case 1:18-cv-01993-LPS Document 3 Filed 01/24/19 Page 1 of 2 PageID #: 35




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


KEN CROWLEY, Individually and on Behalf
of All Others Similarly Situated,
                                                        Case No. 18-cv-01993-LPS
                       Plaintiff,

           v.

BOJANGLES’, INC., WILLIAM A. KUSSELL,
STEVEN J. COLLINS, JOHN E. CURRIE,
CHRISTOPHER J. DOUBRAVA, TOMMY L.
HADDOCK, ROBERT F. HULL, JR.,
STARLETTE JOHNSON, JAMES R. KIBLER,
MARK A. ROWAN, and STEVEN M.
TADLER,

                       Defendants.

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Ken Crowley (“Plaintiff”) voluntarily dismisses the above-captioned

action (the “Action”) with prejudice as to his individual claims, and without prejudice as to the

claims of the putative class. Because this notice of dismissal is being filed before service by the

defendants of either an answer or a motion for summary judgment, Plaintiff's dismissal of the

Action is effective upon filing of this notice.

Dated: January 24, 2019                           O’KELLY ERNST & JOYCE, LLC

                                                  /s/ Ryan M. Ernst
                                                  Ryan M. Ernst (#4788)
                                                  901 N. Market St., Suite 1000
                                                  Wilmington, DE 19801
                                                  Tel.: (302) 778-4000
                                                  Email: rernst@oelegal.com
   Case 1:18-cv-01993-LPS Document 3 Filed 01/24/19 Page 2 of 2 PageID #: 36




OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
Email: fortunato@bespc.com

Attorneys for Plaintiff
